Citation Nr: 0803902	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-37 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD), and if so, whether the 
claim should be granted.

2.  Entitlement to a rating in excess of 30 percent for 
bilateral hallux valgus.

3.  Entitlement to a rating in excess 10 percent for 
residuals of a left clavicle fracture.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to August 
1972 with service in the Republic of Vietnam from December 
1968 to June 1969.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2005 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, which, in 
pertinent part, found that new and material evidence had not 
been submitted to reopen the veteran's claim for entitlement 
to service connection for PTSD and denied increased ratings 
for the above conditions.  Entitlement to TDIU was also 
denied.

Where the claim in question has been finally adjudicated at 
the RO level and not appealed, the statutes make clear that 
the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Thus, despite the various characterizations of the 
issue throughout the appeal, the Board must make an 
independent determination as to whether new and material 
evidence has been presented to reopen the claim of 
entitlement to service connection for PTSD before reaching 
the merits of the service connection claim.

The issues of entitlement to TDIU and increased ratings for 
bilateral hallux valgus and residuals of a left clavicle 
fracture are remanded to the RO via VA's Appeals Management 
Center and are addressed in the remand that follows the order 
section of this decision.



FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for PTSD was denied in an unappealed April 2003 rating 
decision.

2.  The evidence received since the April 2003 decision is 
not cumulative or redundant of the evidence previously of 
record and is sufficient to raise a reasonable possibility of 
substantiating the claim.

3.  The veteran has PTSD as a result of combat stressors.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim seeking service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  PTSD was incurred as a result of active duty.  38 
U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The evidence currently of record is sufficient to 
substantiate the veteran's application to reopen his claim 
for entitlement to service connection for PTSD and to grant 
service connection for PTSD.  Therefore, no further 
development of the record is required with respect to these 
claims.  The Board notes that the RO will have the 
opportunity to provide the veteran with notice concerning the 
effective date and increased rating elements of the claim 
prior to implementing the Board's decision.  

Claim to Reopen

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

The veteran was denied entitlement to service connection for 
PTSD in a rating decision in April 2003 based on the RO's 
determination that none of the veteran's reported stressors, 
including experiencing mortar and rocket attacks, had been 
verified.  The subsequently received evidence includes a 
statement from one of the veteran's fellow servicemen 
confirming the veteran's reports of mortar attacks at Camp 
Red Devil.  This evidence is clearly new and material as it 
provides credible supporting evidence of one of the veteran's 
reported PTSD stressors, and reopening of the claim is in 
order. 

Reopened Claim

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

As a preliminary manner, the Board notes that the medical 
evidence of record establishes that the veteran has been 
diagnosed with PTSD on several occasions by both VA and non-
VA health care providers, including at his October 2003 VA 
psychiatric examination.  In addition, he has undergone 
several years of treatment for PTSD at the Coatesville VA 
Medical Center(VAMC) Mental Health Clinic and the Spring City 
Vet Center.  The medical evidence also establishes a link 
between the veteran's symptoms and his in-service stressors 
as the veteran's diagnoses of PTSD were based upon his 
descriptions of traumatic experiences during his military 
service.  Therefore, the issue in this case is whether the 
evidence supports a finding that the veteran's claimed in-
service stressor occurred.

The veteran has repeatedly claimed that while stationed in 
Vietnam, his base was constantly subjected to rocket and 
mortar attacks.  In addition, he stated that he witnessed a 
fellow soldier being attacked by a tiger and saw a Vietnamese 
boy killed after stealing a camera.  

The veteran's personnel records show that the he served in 
Vietnam as a personnel specialist as part of the 75th Support 
Battalion of the 1st Brigade, 5th Infantry Division from 
December 1968 to June 1969.  Following a two month period 
where he was AWOL, the veteran was assigned to the 3rd 
Squadron, 5th Cavalry also of the 1st Brigade, 5th Infantry 
Division from June 1969 to November 1969.  A March 2003 
response from the Center for Unit Records Research (CURR) 
(now the U. S. Army and Joint Services Records Research 
Center (JSRRC)) shows that while the 3rd Squadron, 5th Calvary 
was involved in combat with the enemy in February and March 
1969, this occurred prior to the veteran's assignment to its 
ranks.

While the March 2003 CURR response does not confirm the 
veteran's stressor, the record also contains an October 2004 
letter from a fellow soldier who served with the veteran in 
Vietnam.  He states that he served with the veteran at Camp 
Red Devil and that the base was subjected to constant mortar 
attacks.  He also confirmed the veteran's report of 
witnessing a soldier being attacked by a tiger.

The Board notes that the United States Court of Appeals of 
Veterans Claims (Court) has held that receiving enemy fire 
can constitute participation in combat.  Sizemore v. 
Principi, 18 Vet. App. 264 (2004).  A determination that a 
veteran engaged in combat with the enemy may be supported by 
any evidence which is probative of that fact, and there is no 
specific limitation of the type or form of evidence that may 
be used to support such a finding.  VAOPGCPREC 12-99 (1999).  
Evidence submitted to support a claim that a veteran engaged 
in combat may include the veteran's own statements and an 
"almost unlimited" variety of other types of evidence.  
Gaines v. West, 11 Vet. App. 353, 359 (1998).  The Board 
therefore finds that the October 2004 buddy statement 
together with the veteran's consistent report of combat 
stressors weighs the evidence in favor of a finding that he 
engaged in combat.  

Additionally, while the veteran first filed a claim of 
entitlement to service connection for PTSD in December 2000, 
the medical evidence of record establishes that the veteran 
has related his psychiatric problems to a history of military 
trauma since April 1987, more than 10 years prior to the 
veteran's original claim for service connection.  As this 
history was given for clinical and not compensation purposes, 
the Board's finds it very probative as to the issue of the 
veteran's credibility.

As such, in its role as fact finder, the Board finds the 
veteran to be a credible historian, especially in light of 
the corroborative October 2004 statement.

The Board further notes that if the evidence establishes that 
the veteran engaged in combat with the enemy, the veteran's 
lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2007).  
As noted above, the Board has concluded that the October 2004 
buddy statement confirms that the veteran received enemy fire 
and was therefore a combat veteran.  Moreover, the Board has 
found that the veteran's statements and reported history are 
credible.  The Board is therefore satisfied that the 
veteran's claimed in-service stressor of being present during 
enemy rocket and mortar attacks occurred.  

In light of the foregoing, the Board concludes that the 
veteran was subjected to combat stressors supporting the 
diagnoses of PTSD.  Accordingly, service connection is 
warranted for PTSD.


ORDER

New and material evidence having been received, reopening of 
the claim for entitlement to service connection for PTSD is 
granted.

Service connection for PTSD is granted.


REMAND

At his December 2004 VA examination the veteran reported that 
he was in receipt of Social Security Administration (SSA) 
disability benefits on the basis of PTSD.  The SSA records 
are not part of the claims folder.  Failure to obtain the SSA 
decision and relevant supporting documents violates VA's duty 
to assist the veteran in substantiating his TDIU and 
increased rating claims.  38 U.S.C. § 5103A; Tetro v. Gober, 
14 Vet. App. 100, 108-09 (2000) (holding that the Secretary 
has "a duty to assist the appellant in developing the facts 
pertinent to his ... claim, including obtaining all relevant 
SSA records regarding his disability and employability"); 
Voerth v. West, 13 Vet. App. 117, 121 (1999) ("Included in 
this duty [to assist] is the responsibility of VA to obtain 
any relevant records from the [SSA]."); Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992) ("[T]he decision of 
the administrative law judge at the SSA 'is evidence which 
cannot be ignored and to the extent its conclusions are not 
accepted, reasons or bases should be given therefor.' " 
(quoting Collier v. Derwinski, 1 Vet.App. 413, 417 (1991)).

In the case of a claim for TDIU, the duty to assist requires 
that VA obtain an examination which includes an opinion on 
what effect the appellant's service-connected disability have 
on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 
297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) 
(2007).  The record does not contain such an opinion.

The United States Court of Appeals for Veterans Claims has 
recently expanded the notice that is required in claims for 
increased ratings.

In an increased-compensation claim, section 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Vazquez-Flores v. Peake, No. 
05-0355, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008); cf. 
Overton v. Nicholson, 20 Vet. App. 427, 441 (2006) (in an 
increased rating claim the veteran had notice of the evidence 
needed to substantiate the claim where he was told that to 
substantiate the claim he needed evidence showing that the 
disability had increased in severity).

In light of these circumstances, this case is REMANDED for 
the following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as 
required by Vazquez-Flores, to include 
notice concerning the disability 
evaluation and effective-date elements of 
his claims, notice that he should submit 
all pertinent evidence in his possession, 
and specific notice pertaining to the 
issue of entitlement to TDIU. 

2.  Obtain from SSA the records pertinent 
to the veteran's claim for Social 
Security disability benefits as well as 
the medical records relied upon 
concerning that claim.

3.  The veteran should be afforded a VA 
examination to determine the current 
severity of his bilateral hallux valgus 
with calluses and hammertoes.  The 
claims folder, to include a copy of 
this Remand, must be made available to 
the examiner designated to examine the 
veteran, and the report of examination 
should reflect consideration of the 
veteran's documented medical history 
and assertions.

The examiner should identify all 
symptomatology attributable to the 
veteran's bilateral hallux valgus.  The 
examiner should comment on whether the 
veteran has bilateral or unilateral 
marked contraction of the plantar 
fascia with dropped forefoot, all toes 
hammertoes, very painful callosities, 
and marked varus deformity.  

The examiner should also indicate 
whether the service-connected bilateral 
hallux valgus is productive of any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain 
with use, and provide an opinion as to 
how these factors result in any 
additional limitation of motion or 
additional functional loss.  

The examiner should also provide an 
opinion as to the effect of the 
veteran's bilateral foot disability on 
his ability to obtain and maintain 
employment.

The rationale for all opinions expressed 
should also be provided

4.  The veteran should also be 
scheduled for an examination to 
determine the current severity of the 
residuals of the fracture of the left 
clavicle.  The claims folder, to 
include a copy of this Remand, must be 
made available to the physician 
designated to examine the veteran, and 
the report of examination should 
reflect consideration of the veteran's 
documented medical history and 
assertions.

The examiner should specifically indicate 
the ranges of motion of the veteran's 
left shoulder and arm.  The examiner 
should determine whether the shoulder 
disability is manifested by weakened 
movement, excess fatigability, 
incoordination, pain or flare-ups.  Such 
inquiry should not be limited to muscles 
or nerves. These determinations should be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, incoordination, pain or 
flare-ups.

The examiner should note whether there 
is any malunion or nonunion of the left 
clavicle.  He or she should also state 
whether there is any impairment of the 
humerus or ankylosis resulting from the 
veteran's clavicle fracture.  

The examiner should also provide an 
opinion as to the effect of the 
veteran's disability on his ability to 
obtain and maintain employment.

5.  The veteran should be afforded a 
psychiatric examination to assess whether 
PTSD together with the other service 
connected disabilities would preclude 
gainful employment for which the 
veteran's education and occupational 
experience would otherwise qualify him.  
The examiner should review the claims 
folder, and provide an opinion as to 
whether the service connected 
disabilities as likely as not (50 percent 
probability or more) preclude gainful 
employment for which the veteran would 
otherwise be qualified.

6.  If the benefits sought on appeal are 
not fully granted issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome is warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
	Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


